DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4,7,8-11,14, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nonstatutory features without significantly more. The claim(s) recite(s) receiving, associating, and adding. This judicial exception is not integrated into a practical application because it can be done by a series of mental steps or pen and paper. That is, other than reciting “voice assistant platform” and “processor”, nothing in the claim element precludes the step from being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. In regard to claims 1-4,7-12,14, and 15-18, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are not additional elements that integrate the abstract idea into a practical application. Accordingly all additional elements in claims 2-4 do not impose any meaningful limits on practicing the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform and existing data communication process. The claims are not patent eligible. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1,8, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8, and 15 of copending Application No. 16/569,913.  Although the claims at issue are not identical, they are not distinct from each other because they both claim a method, medium, and apparatus comprising:  receiving an identifier of a brand, receiving identifiers of one or more business processes associated with the brand,  for each business process of the one or more business processes, associating the business processes with an intent, and adding the identified brand to a voice skill associated with a voice assistant platform.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the instant application is similar to claim 1 of Application No. 16/569,913. 
Claim 8 of the instant application is similar to claim 8 of Application No. 16/569,913.
Claim 15 of the instant application is similar to claim 15 of Application No. 16/569,913.
Claims 1,3-8,10-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending 16/569,905. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method, medium, and apparatus comprising:  receiving an identifier of a brand, receiving identifiers of one or more business processes associated with the brand,  for each business process of the one or more business processes, associating the business processes with an intent, and adding the identified brand to a voice skill associated with a voice assistant platform.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 4 of the instant application are similar to claim 3 of Application No. 16/569,905. 
Claim 3 of the instant application is similar to claim 7 of Application No. 16/569,905.
Claim 5 of the instant application is similar to claim 5 of Application No. 16/569,905.
Claim 6 of the instant application is similar to claim 6 of Application No. 16/569,905.
Claim 7 of the instant application is similar to claim 2 of Application No. 16/569,905. Voice assistant platforms are inherently machine learning. 
Claims 8 and 11 of the instant application are similar to claim 11 of Application No. 16/569,905.
Claim 10 of the instant application is similar to claim 14 of Application No. 16/569,905.
Claim 12 of the instant application is similar to claim 12 of Application No. 16/569,905. Claim 13 of the instant application is similar to claim 13 of Application No. 16/569,905.
Claim 14 of the instant application is similar to claim 9 of Application No. 16/569,905. Voice assistant platforms are inherently machine learning. 

Claim 17 of the instant application is similar to claim 14 of Application No. 16/569,905.
Claim 19 of the instant application is similar to claim 19 of Application No. 16/569,905. Claim 20 of the instant application is similar to claim 20 of Application No. 16/569,905.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claims 1,2,8,9,15, and 16, it is unclear what is meant by “voice skill”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naughton et al. (10,943,589).
In regard to claims 1,8, and 15, Naughton et al. show a system, medium, and method comprising: receiving an identifier of a brand (paras 8-11), receiving identifiers of one or more business processes associated with the brand (business logic layer, modules, para 32, Fig. 2, item 74),  for each business process of the one or more business processes, associating the business processes with an intent (para 72), and adding the identified brand to a voice skill associated with a voice assistant platform (related voice application is chosen to be added, paras 101-102, para 10).
	In regard to claims 2,9, and 16, Naughton et al. show that the voice application (claimed voice skill) includes a plurality of brands (para 211, database stores info on different businesses (claimed plurality of brands and their logic, para 30, brands manage customized content).
In regard to claims 3,10, and 17,  Naughton et al. show that the identifiers of the one or more business processes are received from customers (claimed customer relationship management platform, para 12, Fig. 1, item 45, platform participants-customers).
In regard to claims 4,11, and 18, Naughton et al. show in Fig. 1 that a platform is used that determines intents associated with one or more keywords (item 26, para 101 keywords/ intents are determined ).
In regard to claims 5,12, and 19,  Naughton et al. show receiving text through the skill from the voice assistant platform; determining the brand based on the text; determining the intent based on the text; retrieving the business process 
In regard to claims 6,13, and 20, Naughton et al. show that the received text is associated with a customer and performing the retrieved business process comprises: determining customer data identified by the business process; providing instructions to the voice assistant platform to ask the customer for the identified customer data; and receiving the identified customer data from the voice assistant platform (paras 26-27, user speech-to-text requests/intents are determined from a user (claimed customer) and performing the desired business process and generating responses, para 9) . 
In regard to claims 7 and 14, Naughton et al. show the method and system above which includes a voice platform that can be machine learning (Fig. 1, paras 177-178, 181).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kotak (10,742,806) shows a method and system for bot architecture that includes dialog management software, modules, and generates a response from an application platform.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        April 20, 2021